Title: John Adams to Abigail Adams, 8 October 1776
From: Adams, John
To: Adams, Abigail


     
      Oct. 8. 76
     
     I ought to acknowledge with Gratitude, your constant Kindness in Writing to me, by every Post. Your favour of Septr. 29. came by the last. I wish it had been in my Power, to have returned your Civilities with the same Punctuality, but it has not.
     Long before this you have received Letters from me, and Newspapers containing a full Account of the Negociation. The Communication is still open and the Post Riders now do their Duty and will continue to do so.
     I assure you, We are as much at a Loss, about Affairs at New York, as you are. In general, our Generals were out generalled on Long Island, and Sullivan and Stirling with 1000 Men were made Prisoners, in Consequence of which, and several other unfortunate Circumstances, a Council of War thought it prudent to retreat from that Island, and Governors Island and then from New York. They are now posted at Haarlem about 10 or 11 Miles from the City. They left behind them some Provisions, some Cannon and some Baggage.
     Wherever the Men of War have approached, our Militia have most manfully turned their backs and run away, Officers and Men, like sturdy fellows—and their panicks have sometimes seized the regular Regiments.
     One little skirmish on Montresors Island, ended with the Loss of the brave Major Henley, and the disgrace of the rest of the Party. Another Skirmish, which might indeed be called an Action, ended in the defeat and shamefull flight of the Enemy, with the Loss of the brave Coll. Knowlton on our Part. The Enemy have Possession of Paulus Hook and Bergen Point, Places on the Jersy side of the North River.
     By this Time their Force is so divided between Staten Island, Long Island, New York, Paulus Hook and Bergen Point, that, I think they will do no great Matter more this fall, unless the Expiration of the Term of Inlistment of our Army, should disband it. If our new Inlistments fill up, for Soldiers during the War, We shall do well enough.—Every Body must encourage this.
     You are told that a Regiment of Yorkers behaved ill, and it may be true, but I can tell you that several Regiments of Massachusetts Men have behaved ill, too.
     The Spirit of Venality, you mention, is the most dreadfull and alarming Enemy, that America has to oppose. It is as rapacious and insatiable as the Grave. We are in the Fasce Romuli, non Republica Platonis. This predominant Avarice will ruin America, if she is ever ruined. If God almighty does not interpose by his Grace to controul this universal Idolatry to the Mammon of Unrighteousness, We shall be given up to the Chastisements of his Judgments. I am ashamed of the Age I live in.
     
     You surprise me with your Account of the Prayers in publick for an Abdicated King, a Pretender to the Crown. Nothing of that Kind is heard in this Place, or any other Part of the Continent, but New York and the Place you mention. This Practice is Treason against the State and cannot be long tolerated.
     I lament the Loss of Soper, as an honest, and usefull Member of Society.
     Dont leave off writing to me—I write as often as I can.
     I am glad Master John has an office so usefull to his Mamma and Pappa, as that of Post rider.
    